  [: Case
     ORIG 1:19-cv-10786-LLS-KNF
            lf\'.                   Document 73 Filed 04/01/21 Page 1 of 2
                                                          ··· - ~·-
                                                           ' t ~DC SD!\\.
UNI TED S TATES DISTRICT COURT
SOUTHERN DI STRICT OF NEW YORK
                                                          i :>OCUMENT
                                                          I ELE CTRO~ IC ALL Y FILED
UBS AG ,    LONDON BRANCH ,                                00( . #;
                                                                            1/-r_/j......./r-
                                                           DAT EF-IL_E_D: - -              _-e.~, /-
                                 Plaintiff ,

                   - against -                       19 Civ . 10786 (LLS)

GREKA INTEGRATED ,      INC .,                                ORDER

                                 Defendant .

      Upon rev iew of the pa r tie s '    supplemental briefing , my

fin d ings r eg arding defendant ' s liability for the remaining

cat e gorie s o f damages are as fo llo ws :

           1.   Pe rformance Payments

      For the reaso n s set forth in plaintiff ' s brief , and

und ispute d b y defendant , defendant is liable for the Performance

Paymen ts pursuant to Sections 2 . 04 (a) and 2 . 09(e) of the Second

Lie n Cr edit Agreement . The payments are calculated based on the

table pro v ided in Section 1.0 1 of the Agreement (defining

"Performa n ce Payments " ) . Plaintiff shall present evidence of the

quarters i n which the Quar terly WT I Price of crude oil has

exc e e ded $65 . 00 per barrel to Judge Fox for a final

det ermina tion o f the amount of Performance Payment s owed .

           2.   Lega l Fees and Advisory/Collateral Management Fees

      Purs u ant to Section 9 . 03(a) of the Credit Agreements ,

def e ndant is liable for the legal and advisory/collateral

managemen t     fe es plaintiff has incurred in connection with the

enforcement or protection of it s rights . Plaintiff 's Memorandum


                                        -1-
           Case 1:19-cv-10786-LLS-KNF Document 73 Filed 04/01/21 Page 2 of 2
-~


     in Suppo r t    of It s Cl ai m for Interest , Fees and Costs            (0kt . No .

     42 ) a nd t he a ttached Decl ar a tion (0kt . No . 43)         se t   forth the

     amounts r e qu es ted an d s upporting documents . Judg e Fo x may review

     tha t eviden c e , and a ny a dditional evidence he require s , to

     det e rmine t h e rea s on ab l e amo unt of fees owed .

                3.   Amo unt s Adva nced u nde r the Trustee Loan Agr eements

           De fe nd an t    i s not li abl e for the amo unts adva n ced to t he

     RIL P o r HVI CC Tru s te es . Those advances of " work i ng capit a l " do

     not fit wi t h i n t h e c la s s o f " Co s ts a nd Ex p e n se s" de fi ne d in or

     contempla t ed by Sect io n 9 . 03(a)      of the Credit Agreeme nts , and to

     hol d defe nda n t     re s pon s i ble for t hose amou n ts would expa n d its

     liabil ity we l l beyond it s intended scope .

                                              Conclusi o n

            Ba se d o n thi s Or der and my Februar y 26 , 2021 Order             ( Dkt .

     No.   68 ) , t h e parties s hal l now proceed before Judge Fox for a

     fin a l cal c ul a tion of the amounts owed f o r interest ,

     Admi n istr a t i v e Agent Fee s and Deferred Closing Fees ,            Per fo rmance

     Payme nts , Ad v isory and Col l ateral Manageme n t         fees , and Legal

     fee s a nd co s ts .

            So o rd e r ed .

     Dat ed :        Ne w York , New York
                     Apr il 1 , 2021


                                                                L~          L,:5- I ~
                                                              Louis L . Stanto n
                                                                 U. S . D. J .




                                                - 2-
